Citation Nr: 1740230	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for bowel incontinence, to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon III, Attorney-at-Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 and February 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2014 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In a November 2015 decision, the Board granted service connection for right lower extremity radiculopathy associated with the Veteran's service-connected back disability.  The Board also remanded the other two claims presently on appeal for further development.

The Board acknowledges that in a March 2017 correspondence, the Veteran's representative indicated that with regard to the cervical claim, the February 2016 examiner was not competent to render an opinion on such a complex medical issue.  He noted that a spine orthopedist is required as opposed to a nurse to determine the etiology of the cervical condition.  However, in this case, the Board is granting service connection for the cervical disability.  Thus, the absence of an ability to confront the qualifications of the February 2016 VA examiner has no prejudicial effect on the issue.  Nohr v. McDonald, 27 Vet. App. 124 (2014).

Additional evidence (other than the requested medical opinion detailed below) was received subsequent to the most recent supplemental statement of the case issued in April 2016.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is related to his active military service.

2.  The Veteran does not have a disorder manifested by bowel incontinence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a bowel disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Pertinent to a service connection claim, such a determination requires a finding of a current disability as one of the elements.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Cervical Spine

The Veteran contends that his cervical condition is related to service or in the alternative, related to his service-connected back disability.  The Veteran indicated in the September 2012 notice of disagreement (NOD) that his cervical condition was directly related to his back injury and also to the stress on the neck from flying military aircrafts for extended periods of time.  He stated spine arthritis is a degenerative process and results in pain, swelling and stiffness in the joints and the connective tissue surrounding the joints.

The Veteran's service treatment records are silent for complaints or treatment for a cervical condition.

Post-service treatment included an August 2010 VA examination in which the examiner indicated there were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Veteran was afforded a March 2011 VA examination in which the Veteran reported his neck injury is due to a fall during service while exiting his aircraft.  The examiner diagnosed him with cervical spine intervertebral disc syndrome with degenerative arthritis changes.  No nexus opinion was provided in the opinion.

A May 2014 VA opinion was obtained by the RO to determine the etiology of the Veteran's cervical condition.  The examiner indicated the Veteran's cervical spine disability is at least as likely as not proximately due to or the result of intervertebral disc syndrome with degenerative disc disease (DDD) of the lumbar spine.  However, in contrast to this conclusion, the examiner stated the condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  He noted the lumbar spine is biomechanically isolated from the cervical region and there is no plausible mechanism for the lumbar spine to cause an ascending biomechanical abnormality resulting in cervical spine DDD.

The claim came before the Board in October 2014 and it found a new medical opinion was required to clarify the etiology of the cervical spine condition.  The Veteran was afforded a January 2015 VA examination in which the examiner indicated the cervical condition is less likely than not proximately due to or the result of the Veteran's service-connected back disability.  He also noted the cervical condition was not aggravated by the lumbar disability.  The examiner stated the Veteran's lumbar problem is a localized pathology problem as is his cervical spine problem.  He further noted there is no systemic or anatomic pathology which causally links the two areas of pathology.  Therefore, he concluded no causal link can be made between the Veteran's cervical and lumbar pathology.

The Board then remanded the claim again in November 2015 to obtain an additional VA examination and opinion to determine whether the Veteran's cervical condition was directly related to service.  The Veteran was afforded a February 2016 VA examination in which the examiner indicated the cervical condition is not related to service.  She stated that although the Veteran currently is diagnosed with cervical DDD, there is no documentation which supports that he was evaluated or treated for any cervical spine condition while in service.  She stated DDD occurs as a person ages and there is no evidence the Veteran's cervical DDD resulted from military service.

Thereafter, the Board determined the February 2016 opinion did not wholly resolve the cervical issue with regard to direct service connection as she relied, in part, on the absence of evidence of treatment in service in providing a negative opinion, without an adequate explanation.  In February 2017, the Board determined additional evidence was necessary to adjudicate the claim and requested a medical expert opinion from an orthopedic spine surgeon or neurosurgeon from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901.

An August 2017 expert opinion was obtained from an orthopedic spine surgeon.  The reviewer indicated that after review of the relevant evidence, there is at least a 50 percent or greater probability that the Veteran's cervical spine disability had its onset during service.  He noted the Veteran had a lengthy period of service in the Marine Corps during which time he may have injured his cervical spine.  He indicated the Veteran did injure his back during service and although the lumbar pathology did not directly cause the cervical spine pathology, the conditions are often seen concurrently in patients and may be associated.  He concluded it is at least as likely as not that the lumbar spine injury may have contributed to the cervical injury and that the current arthritis then developed from this in-service cervical spine injury.

The Board finds that based on the evidence of record, including the August 2017 positive VHA opinion, service connection for a cervical spine disability is warranted.  The record shows that the Veteran has been service connected for a low back disability since separating from service in February 1979.  Further, he asserted that his cervical condition is related to his back disability or related to service, as he injured his lower back during such.  The Board finds the August 2017 reviewer resolved the question as to the etiology of the cervical condition.  While he acknowledged that the lumbar spine pathology did not directly cause the cervical condition, he noted the conditions are associated and often seen concurrently.  His opinion is clear and unequivocal, and was based on the relevant evidence of record.  The Board finds the most probative medical evidence is the August 2017 VHA medical opinion, and therefore, the evidence is found to be at least in equipoise.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Thus, when resolving reasonable doubt in his favor, the Board finds that the Veteran's cervical spine disability-best characterized as DDD-is related to service and service connection is warranted.

Bowel Incontinence

The Veteran contends he suffers from a current bowel disorder manifested by incontinence as a result of his service-connected back disability.  He indicated in the September 2012 NOD that he was diagnosed with a bowel disorder and takes medication for such.

Following the September 2012 claim, the Veteran was afforded a September 2014 VA examination for his back disability.  The examiner indicated the Veteran had no bowel problem.  Similarly, the Veteran was afforded a January 2015 VA examination for his neck disability in which the examiner noted there was no bowel problem present.  An October 2015 VA treatment record indicated no change in bowel movements and normal bowel sounds.

Thereafter, the Veteran's representative indicated in the October 2015 substantive appeal that the Veteran's bowel incontinence has been noted numerous times in his claims file and has been found directly related to his lower back disability.  The claim came before the Board in November 2015 and it determined that a VA examination was required as the evidence failed to show a diagnosis for the disability, although the Veteran did experience bowel problems for which he received treatment.

The Veteran was afforded a February 2016 VA examination in which the examiner indicated the Veteran did not have and has never been diagnosed with an intestinal condition.  She noted no current signs or symptoms.  The examiner acknowledged the Veteran's 21 years of service; however, she stated there were no signs or symptoms for bowel problems, as well as no diagnosis because there was no pathology to render a diagnosis.  The Board notes the examiner additionally noted the Veteran had no diagnosed condition of the rectum or anus.

Based on the evidence of record, including the VA examination reports addressing a potential bowel disorder, the Board finds that no current disability is present involving a bowel condition.  The Board notes a current disability is always required in order to establish service connection.  With regard to this claim, there is not sufficient evidence to show that the Veteran has had any diagnosed bowel condition during the appeal period.

The Veteran and his representative have claimed that he suffers from a bowel disorder.  As noted, the Veteran's representative indicated in the October 2015 substantive appeal that his bowel incontinence was present in his claims file and also, that it is shown to be directly related to his low back disability.  However, no indication was given of a specific medical record which shows such a bowel diagnosis or that a bowel condition is related to service.  The Board notes a review of the VA treatment records revealed no diagnosis for a bowel condition.

Additionally, the Veteran was afforded multiple VA examinations in which no bowel condition was indicated.  The Board notes that VA examinations for the Veteran's back and neck disabilities dated in March 2011, September 2014, and January 2015.  Further, the Veteran was afforded a post-remand February 2016 VA examination to specifically address a potential bowel incontinence diagnosis.  The VA examiner indicated there were no signs or symptoms for bowel problems, as well as no diagnosis because there was no pathology to render a diagnosis.

The Board accords great probative weight to the February 2016 VA examination report.  The examiner reviewed the relevant evidence in the record, examined the Veteran, and provided an adequate opinion that the Veteran did not have the pathology for a bowel disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board acknowledges the Veteran's contention that he suffers from a bowel disorder for which he takes medication, and that such disorder is related to service.  The Board also acknowledges his lengthy period of active service in the Marine Corps, over 20 years.  However, while the Veteran is competent to report his current bowel symptoms, he is not competent to diagnose himself with a bowel disorder, including bowel incontinence.  While the existence of a current disability does not categorically require medical evidence, in this case, the diagnosis of a bowel disability is an internal and complex diagnosis which requires specialized medical knowledge and training which the Veteran has not exhibited.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  Therefore, the multiple VA examinations of record, including from February 2016, are afforded more probative weight than the Veteran's and his representative's lay statements.  Additionally, the Board notes there are no contrary opinions establishing a bowel diagnosis.

In consideration of the evidence, the Board finds a bowel disorder manifested by incontinence has not been shown during the appeal period.  The preponderance of the evidence is against the claim because the current disability element for service connection is not met.  Therefore, there is no doubt to be resolved, and service connection is not warranted for bowel incontinence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for DDD of the cervical spine is granted

Service connection for bowel incontinence is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


